This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                     No. 33,887

 5 GABRIELLE PADILLA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 James Waylon Counts, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Law Offices of the Public Defender
13   Jorge A. Alvarado, Chief Public Defender
14   Tania Shahani, Assistant Appellate Defender
15   Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 SUTIN, Judge.
 1   {1}   Defendant appeals from the district court’s judgment and sentence, entered after

 2 a jury trial, convicting Defendant for shoplifting and conspiracy to commit shoplifting

 3 and suspending Defendant’s three-year sentence. Unpersuaded that Defendant’s

 4 docketing statement demonstrated error in the district court, we issued a notice of

 5 proposed summary disposition, proposing to affirm. Defendant has responded to our

 6 notice with a memorandum in opposition. We have considered Defendant’s response

 7 and remain unpersuaded that she has demonstrated error. Therefore, we affirm.

 8   {2}   On appeal, Defendant challenges the sufficiency of the evidence to support her

 9 convictions for shoplifting and conspiracy to commit shoplifting. Our notice detailed

10 our standard of review and the evidence presented by the State; we do not repeat this

11 analysis herein. In response to our notice, Defendant does not contend that our

12 recitation of the evidence the State presented was inaccurate. Rather, Defendant

13 recounts and emphasizes evidence that might cause us to question the State’s

14 characterization of events at trial. [MIO 1-5] On appeal, however, this Court does not

15 indulge in the possible truthfulness or persuasiveness of a version of events that

16 contradicts the jury’s verdict. See State v. Cunningham, 2000-NMSC-009, ¶ 26, 128

17 N.M. 711, 998 P.2d 176 (stating that we “view the evidence in the light most

18 favorable to the guilty verdict, indulging all reasonable inferences and resolving all

19 conflicts in the evidence in favor of the verdict”). It is for the fact-finder to resolve


                                               2
 1 any conflict in the testimony of the witnesses and to determine where the weight and

 2 credibility lie. See State v. Salas, 1999-NMCA-099, ¶ 13, 127 N.M. 686, 986 P.2d

 3 482.

 4   {3}   Defendant argues that the legal deficiency in the State’s case is its failure to

 5 prove that Defendant had the mens rea required for shoplifting—the intent to take

 6 merchandise without payment—or the mens rea required for conspiracy—an

 7 agreement or intent to commit shoplifting. [MIO 7-11] Defendant contends that the

 8 State’s evidence of Defendant’s mens rea was Mr. Esquero’s and Mr. Quintanilla’s

 9 hunch that Defendant was acting suspiciously and that a mere hunch does not establish

10 her intent beyond a reasonable doubt. [MIO 8, 11] We disagree that the State

11 presented only a mere, baseless hunch. As we described in more detail in our notice,

12 the State presented circumstantial evidence of a scheme between Defendant and Ms.

13 Aragon to steal the TV. Testimony was presented describing their suspicious behavior

14 indicating an intent to steal the TV. Evidence was also presented that Defendant knew

15 the store and its electronics department because she worked there before the incident.

16 There were two videos introduced into evidence: one showing the women working

17 in concert, Defendant talking to a cashier, while Ms. Aragon pushed the cart with the

18 TV in the direction of the exit in the garden area; and the other video, showing the

19 women pushing the cart toward the exit, and Mr. Esquero confronting them before


                                               3
 1 they left the store. [RP 157-59; DS unnumbered 2] Also, the State presented evidence

 2 of Defendant’s inability to pay for the TV. [RP 159; DS unnumbered 2]

 3   {4}   “[I]ntent is subjective and is almost always inferred from other facts in the case,

 4 as it is rarely established by direct evidence.” State v. Guerra, 2012-NMSC-027, ¶ 13,

 5 284 P.3d 1076 (internal quotation marks and citation omitted); see also State v.

 6 Castañeda, 2001-NMCA-052, ¶ 21, 130 N.M. 679, 30 P.3d 368 (“Since the element

 7 of intent involves the state of mind of the defendant it is seldom, if ever, susceptible

 8 to direct proof, and may be proved by circumstantial evidence.” (internal quotation

 9 marks and citation omitted)). Viewing the evidence in the light most favorable to the

10 verdict and indulging in inferences that only support the verdict, we hold that

11 sufficient circumstantial evidence of Defendant’s intent was presented to support her

12 convictions.

13   {5}   We, therefore, affirm the district court’s judgment and sentence.

14   {6}   IT IS SO ORDERED.

15                                           __________________________________
16                                           JONATHAN B. SUTIN, Judge

17 WE CONCUR:

18 _______________________________
19 MICHAEL E. VIGIL, Chief Judge

20 _______________________________
21 CYNTHIA A. FRY, Judge

                                                4